Citation Nr: 0824697	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 through 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in December 2007.  A 
transcript of this hearing is associated with the claims 
folder.  
  
Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.

The issues of entitlement to service connection for a 
cervical spine disability, lumbar spine disability, and major 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a January 1981 rating decision.  Subsequently, the claim was 
reopened and the RO denied service connection for a back 
disorder in a June 1995 rating decision.  This denial was 
confirmed in a May 1997 Board decision.  

2.  The May 1997 Board decision is the last final decision 
prior to the veteran's request to reopen his claim in 
February 2006. 

3.  Evidence received since the May 1997 Board decision 
regarding the veteran's claim for service connection for a 
lumbar spine disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been submitted since the 
May 1997 Board decision and the claim of entitlement to 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current lumbar and cervical spine disorders and major 
depressive disorder are related to his service with the 
United States Army from December 1950 to December 1954.  
Specifically, he contends that he was involved in a 
helicopter crash in the early 1950s which resulted in the 
claimed disorders.    

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for a back disorder in October 1980.  At that 
time, he submitted a June 1974 private treatment report 
showing a lumbar spine disorder wherein the veteran reported 
that he was involved in a helicopter crash while serving in 
the military in the 1950s.  The RO denied this initial claim 
in a January 1981 rating decision, noting that service 
medical records were negative for complaints, treatment or 
diagnosis of a back condition.  

In conjunction with a subsequent claim, the veteran submitted 
a September 1994 private treatment report showing a lumbar 
spine disorder wherein the veteran again reported that he was 
involved in a helicopter crash while serving in the military 
in the 1950s.  The impression was osteoarthritis, and the 
physician related his back disorder to the helicopter crash 
in service.  In the May 1997 Board decision the Board noted 
that service medical records did not document a helicopter 
crash or a back injury and found that a back disability was 
first shown many years after service and that there was no 
competent evidence linking that back disorder to service or 
an incident therein.  

In February 2006 the veteran filed the current claim for a 
back disorder, this time to include a lumbar and cervical 
spine disorder.  The RO denied this claim in January 2007 
stating that the veteran had failed to submit "new and 
material evidence" of an injury to the back in service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's January 2007 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the May 1997 Board decision is new and 
material.  Specifically, the veteran's wife (married to him 
since September 1952) stated in a letter received in April 
2007 that he was in a helicopter crash in 1952, thus 
corroborating his assertions of a crash.  Also, February 2006 
and January 2008 statements from the veteran's private 
physicians in which they opined that the veteran's back 
disorder was more likely than not caused by the veteran's 
reported in-service helicopter crash.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it 
raises a reasonable possibility of a valid claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).

As above, the veteran submitted his first claim for service 
connection for a back disorder in October 1980.  At that time 
he also submitted a private treatment report dated in June 
1974 from Dr. D.A.  In this report the veteran stated that he 
was in a helicopter crash in the 1950s while in the Armed 
Forces of the United States of America.  

A September 1994 private treatment report signed by Dr. 
E.D.S. reflects the veteran's allegation that he injured his 
back in 1952 while serving at Fort Sill, Oklahoma.  The 
veteran also stated that his military records were burned in 
the St. Louis Personnel Center fire and his personal records 
were burned in a fire when his home was gutted in 1966.  The 
veteran reported the following about this accident:

He recalls the accident occurred as he soloed, he lost 
the tail rotor on his helicopter and he was on the 
downwind leg to 500 feet.  He fished tailed and 
maintained his air speed, however, when he touched down 
he went forward and the rotor hit the ground.  He then 
crashed.  He scraped his arm, he had a whipping injury 
in the back, a twisting torsional injury with some 
downward pressure from the actual hard portion of the 
touch down.  

He was given several days off from duty and then since 
he was in the second class doing this type of training 
he was given an opportunity to remain with the class and 
took it and continued training in the class.  

Upon X-ray examination Dr. E.D.S. wrote that there were 
osteoarthritis changes that were superimposed on an old 
compression fracture in the anterior portion of L4 and 
measurements indicated a 2 millimeter difference in the 
anterior position.  There was also an asymmetry to the spine 
when viewed in the anterior posterior view that was 
consistent with a very old compression fracture and would be 
consistent with a minimal compression fracture of a period of 
approximately 40 years earlier.  

Dr. E.D.S. opined that the veteran's back disorder was 
consistent with a helicopter crash that the veteran 
reportedly sustained while in the military.

In a February 2006 private treatment record from T.T., D.C., 
the veteran reiterated his history of a helicopter crash in 
1952 and described the incident similarly to the way he did 
in the September 1994 report.  An X-ray examination of the 
spine revealed an anterior vertebral body height of L4 which 
was compromised and lessened with profound osteophyte 
formation consistent with post traumatic osseous sequelae.  
In light of the veteran's reported history and the findings 
on examination Dr. T.T. opined that it was more likely than 
not that the veteran's back disorder resulted from such an 
incident as all current findings were consistent with the 
pathophysiologic of appreciable trauma.  

The RO also assisted the veteran in obtaining several other 
private treatment records from February 2004 through November 
2006 showing treatment for various disabilities to include 
major depressive disorder and lumbar/cervical spine 
disorders.  

In February 2008 the veteran submitted two more private 
treatment reports dated in January 2008.  In one of these 
reports signed by the veteran's chiropractor, D.K.D., the 
veteran reiterated his history of a helicopter crash in 1952.  
The veteran described the incident as a result of a 
mechanical failure which occurred while in flight, causing 
the detachment of the helicopter's tail rotor and resulting 
in "a hard spiraling crash landing from an altitude of five 
hundred feet."  The veteran stated that "the helicopter was 
completely disintegrated" by the crash and that only the 
engine remained intact while the remainder of the aircraft 
"was shattered in pieces."  The veteran noted that he 
"sustained a hard, twisting, compression blow to his body" 
at the time of the crash as a result of the hard impact the 
helicopter made with the ground and reported that he has 
since been experiencing severe back pain.  The veteran 
reportedly was given several days off duty after the accident 
but, despite his wife's request, did not seek further medical 
assistance for his injury while actively serving in the 
military out of fear of jeopardizing his position of active 
flight status.  

Upon physical examination, Dr. D.K.D. opined that the 
veteran's back disorder is a direct result of the reported 
injury he sustained while in service.  The examiner noted 
that the veteran's injury has subjected him to increased 
spinal stress, causing accelerated degenerative changes.  

In the second of the January 2008 reports the veteran 
reiterated his history of a helicopter crash in service and 
stated that soon afterwards he started experiencing severe 
depression as well as anxiety.  Dr. L.V.Y., a psychiatrist, 
diagnosed the veteran with major depression and found that 
this depression was related to the veteran's reported in-
service helicopter injury.   

The veteran has also submitted lay statements received by the 
RO in April 2007 from his wife and his friend who reiterate 
the veteran's claimed history of a helicopter crash while in 
service.  The veteran's wife stated that the veteran refused 
to seek medical attention while in service because he wanted 
to continue flying.  

The veteran's service medical records are negative for the 
veteran's claimed helicopter crash in service.  Furthermore, 
in examination reports dated in November 1950, October 1951, 
May 1952, February 1953, November 1953, October 1954, and 
December 1954 the veteran reportedly had a normal spine and 
psychiatric system.  The examination reports from October 
1951 through October 1954 are notably labeled "Physical 
Flying."  Furthermore, in Reports of Medical History dated 
in November 1950, October 1951, November 1953, and December 
1954 the veteran denied "bone, joint or other deformity" 
and "nervous trouble of any sort."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current cervical spine,  lumbar 
spine, and major depression disorders, on remand he should be 
afforded appropriate VA examinations to resolve these 
matters.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded orthopedic and 
psychiatric examinations to determine 
whether the veteran's current 
cervical spine, lumbar spine, and/or 
major depressive disorders are 
related to his service.  
Specifically, the examiners should 
give opinions as to whether these 
disorders were caused by the alleged 
1952 in-service helicopter crash or 
any other incident of service.  With 
regard to the psychiatric 
examination, the examiner should also 
give an opinion as to whether or not 
the veteran's major depression 
disorder is related to his lumbar 
spine and/or cervical spine 
disorders.  The claims folder must be 
made available to the examiners for 
review and he should be asked to 
express the degree of probability in 
terms of:
     
?	Is it "likely," "at least as 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 through 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in December 2007.  A 
transcript of this hearing is associated with the claims 
folder.  
  
Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.

The issues of entitlement to service connection for a 
cervical spine disability, lumbar spine disability, and major 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in 
a January 1981 rating decision.  Subsequently, the claim was 
reopened and the RO denied service connection for a back 
disorder in a June 1995 rating decision.  This denial was 
confirmed in a May 1997 Board decision.  

2.  The May 1997 Board decision is the last final decision 
prior to the veteran's request to reopen his claim in 
February 2006. 

3.  Evidence received since the May 1997 Board decision 
regarding the veteran's claim for service connection for a 
lumbar spine disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been submitted since the 
May 1997 Board decision and the claim of entitlement to 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current lumbar and cervical spine disorders and major 
depressive disorder are related to his service with the 
United States Army from December 1950 to December 1954.  
Specifically, he contends that he was involved in a 
helicopter crash in the early 1950s which resulted in the 
claimed disorders.    

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for a back disorder in October 1980.  At that 
time, he submitted a June 1974 private treatment report 
showing a lumbar spine disorder wherein the veteran reported 
that he was involved in a helicopter crash while serving in 
the military in the 1950s.  The RO denied this initial claim 
in a January 1981 rating decision, noting that service 
medical records were negative for complaints, treatment or 
diagnosis of a back condition.  

In conjunction with a subsequent claim, the veteran submitted 
a September 1994 private treatment report showing a lumbar 
spine disorder wherein the veteran again reported that he was 
involved in a helicopter crash while serving in the military 
in the 1950s.  The impression was osteoarthritis, and the 
physician related his back disorder to the helicopter crash 
in service.  In the May 1997 Board decision the Board noted 
that service medical records did not document a helicopter 
crash or a back injury and found that a back disability was 
first shown many years after service and that there was no 
competent evidence linking that back disorder to service or 
an incident therein.  

In February 2006 the veteran filed the current claim for a 
back disorder, this time to include a lumbar and cervical 
spine disorder.  The RO denied this claim in January 2007 
stating that the veteran had failed to submit "new and 
material evidence" of an injury to the back in service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's January 2007 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the May 1997 Board decision is new and 
material.  Specifically, the veteran's wife (married to him 
since September 1952) stated in a letter received in April 
2007 that he was in a helicopter crash in 1952, thus 
corroborating his assertions of a crash.  Also, February 2006 
and January 2008 statements from the veteran's private 
physicians in which they opined that the veteran's back 
disorder was more likely than not caused by the veteran's 
reported in-service helicopter crash.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it 
raises a reasonable possibility of a valid claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).

As above, the veteran submitted his first claim for service 
connection for a back disorder in October 1980.  At that time 
he also submitted a private treatment report dated in June 
1974 from Dr. D.A.  In this report the veteran stated that he 
was in a helicopter crash in the 1950s while in the Armed 
Forces of the United States of America.  

A September 1994 private treatment report signed by Dr. 
E.D.S. reflects the veteran's allegation that he injured his 
back in 1952 while serving at Fort Sill, Oklahoma.  The 
veteran also stated that his military records were burned in 
the St. Louis Personnel Center fire and his personal records 
were burned in a fire when his home was gutted in 1966.  The 
veteran reported the following about this accident:

He recalls the accident occurred as he soloed, he lost 
the tail rotor on his helicopter and he was on the 
downwind leg to 500 feet.  He fished tailed and 
maintained his air speed, however, when he touched down 
he went forward and the rotor hit the ground.  He then 
crashed.  He scraped his arm, he had a whipping injury 
in the back, a twisting torsional injury with some 
downward pressure from the actual hard portion of the 
touch down.  

He was given several days off from duty and then since 
he was in the second class doing this type of training 
he was given an opportunity to remain with the class and 
took it and continued training in the class.  

Upon X-ray examination Dr. E.D.S. wrote that there were 
osteoarthritis changes that were superimposed on an old 
compression fracture in the anterior portion of L4 and 
measurements indicated a 2 millimeter difference in the 
anterior position.  There was also an asymmetry to the spine 
when viewed in the anterior posterior view that was 
consistent with a very old compression fracture and would be 
consistent with a minimal compression fracture of a period of 
approximately 40 years earlier.  

Dr. E.D.S. opined that the veteran's back disorder was 
consistent with a helicopter crash that the veteran 
reportedly sustained while in the military.

In a February 2006 private treatment record from T.T., D.C., 
the veteran reiterated his history of a helicopter crash in 
1952 and described the incident similarly to the way he did 
in the September 1994 report.  An X-ray examination of the 
spine revealed an anterior vertebral body height of L4 which 
was compromised and lessened with profound osteophyte 
formation consistent with post traumatic osseous sequelae.  
In light of the veteran's reported history and the findings 
on examination Dr. T.T. opined that it was more likely than 
not that the veteran's back disorder resulted from such an 
incident as all current findings were consistent with the 
pathophysiologic of appreciable trauma.  

The RO also assisted the veteran in obtaining several other 
private treatment records from February 2004 through November 
2006 showing treatment for various disabilities to include 
major depressive disorder and lumbar/cervical spine 
disorders.  

In February 2008 the veteran submitted two more private 
treatment reports dated in January 2008.  In one of these 
reports signed by the veteran's chiropractor, D.K.D., the 
veteran reiterated his history of a helicopter crash in 1952.  
The veteran described the incident as a result of a 
mechanical failure which occurred while in flight, causing 
the detachment of the helicopter's tail rotor and resulting 
in "a hard spiraling crash landing from an altitude of five 
hundred feet."  The veteran stated that "the helicopter was 
completely disintegrated" by the crash and that only the 
engine remained intact while the remainder of the aircraft 
"was shattered in pieces."  The veteran noted that he 
"sustained a hard, twisting, compression blow to his body" 
at the time of the crash as a result of the hard impact the 
helicopter made with the ground and reported that he has 
since been experiencing severe back pain.  The veteran 
reportedly was given several days off duty after the accident 
but, despite his wife's request, did not seek further medical 
assistance for his injury while actively serving in the 
military out of fear of jeopardizing his position of active 
flight status.  

Upon physical examination, Dr. D.K.D. opined that the 
veteran's back disorder is a direct result of the reported 
injury he sustained while in service.  The examiner noted 
that the veteran's injury has subjected him to increased 
spinal stress, causing accelerated degenerative changes.  

In the second of the January 2008 reports the veteran 
reiterated his history of a helicopter crash in service and 
stated that soon afterwards he started experiencing severe 
depression as well as anxiety.  Dr. L.V.Y., a psychiatrist, 
diagnosed the veteran with major depression and found that 
this depression was related to the veteran's reported in-
service helicopter injury.   

The veteran has also submitted lay statements received by the 
RO in April 2007 from his wife and his friend who reiterate 
the veteran's claimed history of a helicopter crash while in 
service.  The veteran's wife stated that the veteran refused 
to seek medical attention while in service because he wanted 
to continue flying.  

The veteran's service medical records are negative for the 
veteran's claimed helicopter crash in service.  Furthermore, 
in examination reports dated in November 1950, October 1951, 
May 1952, February 1953, November 1953, October 1954, and 
December 1954 the veteran reportedly had a normal spine and 
psychiatric system.  The examination reports from October 
1951 through October 1954 are notably labeled "Physical 
Flying."  Furthermore, in Reports of Medical History dated 
in November 1950, October 1951, November 1953, and December 
1954 the veteran denied "bone, joint or other deformity" 
and "nervous trouble of any sort."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current cervical spine,  lumbar 
spine, and major depression disorders, on remand he should be 
afforded appropriate VA examinations to resolve these 
matters.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded orthopedic and 
psychiatric examinations to determine 
whether the veteran's current 
cervical spine, lumbar spine, and/or 
major depressive disorders are 
related to his service.  
Specifically, the examiners should 
give opinions as to whether these 
disorders were caused by the alleged 
1952 in-service helicopter crash or 
any other incident of service.  With 
regard to the psychiatric 
examination, the examiner should also 
give an opinion as to whether or not 
the veteran's major depression 
disorder is related to his lumbar 
spine and/or cervical spine 
disorders.  The claims folder must be 
made available to the examiners for 
review and he should be asked to 
express the degree of probability in 
terms of:
     
?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 
cervical spine, lumbar spine, 
and/or major depressive disorders 
are related to the alleged 1952 
in-service helicopter crash or 
any other incident of service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should 
adequately summarize the relevant 
history and clinical findings, and 
provide explanations as to all 
medical conclusions rendered.  The 
examiner's attention is specifically 
directed to the June 1974 report from 
Dr. D.A., the September 1994 report 
from Dr. E.D.S., the February 2006 
report from Dr. T.T., the January 
2008 report from Dr. D.K.D., the 
January 2008 report from Dr. L.V.Y. 
and the veteran's service medical 
records in the claims folder.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


